Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The office action is in response to communication filed on 10/01/2018. Claims 1-20 are presented for examination and are pending.
Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on
10/01/2018 has been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2018 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS forms 1449 filed 10/01/2018 are attached to the instant Office action.

Claim Objections
Claim 18 is objected to because of the following informalities: the claim recites “the computer program product of claim 16…” However, the computer program product claim is only recited by claim 17. For the purpose of examination, the examiner understands that claim 18 should actually read “the computer program product of claim 17…” and that it’s dependent on claim 17, not claim 16. Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 (and similarly 16 and 20) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 (and similarly claims 16 and 20) recites the limitation "…an intersection operator on the first label track and the second label track; identifying, by the processor, at least one true positive labels among the first label track and the second label track…". There is insufficient antecedent basis for this limitation in the claim. There is no mentioning of a first label track and a second label track in the claim. For the purpose of examination, the first and second label tracks will be interpreted as the first and second classifier tracks previously recited in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 17-18 are rejected under 35 U.S.C. 103 as being anticipated by Pub. No. US 2015/0242761 A1 to Amershi et al., (hereinafter “Amershi”) in view of Pub. No. US 2004/0243328 A1 to Rapp et al., (hereinafter, “Rapp”). 
As per independent claim 1, Amershi teaches A computer-implemented method comprising: receiving, by a processor, output data from a classification model, wherein the output data comprises a set of probability scores of occurrences of an event within a range of time (Amershi [0038]; “The receiving component 220 of the item representation generator 210 is configured to receive, among other things, a plurality of items that have been processed by the machine-learned model. The receiving component 220 further receives, in embodiments, a predetermined label assigned to the items, as well as a score assigned to the items by the machine-learned model.” Amershi [0001]; “Specifically, a probabilistic binary classifier may output a probabilistic score for each item of training and test data. The score reflects a probability, as assessed by the classifier, that the item belongs to a particular class. Thus, the score indicates confidence level associated with the classifier's prediction.” Examiner note: The scores can be probabilities of any categorical labels, including an event that occurred at a certain time);	
	generating, by the processor, a set of classifier labels based on the output data, wherein the set of classifier labels is a set of discrete labels representing a portion of the output data (Amershi [0051]; “In the exemplary embodiment illustrated in the GUI 300, if the score assigned to an item satisfies the prediction threshold 322, then the machine-learned model predicts that the item belongs to the positive class; conversely, if the score assigned to an item does not satisfy the prediction threshold 322, then the machine-learned model predicts that the item belongs to the negative class” Examiner note: negative and positive labels are the discrete classifier labels based on the output of probability scores for each class. Examiner understands that a portion of the output data can be all of the output data.);
(Amershi [0001]; “…the classifier is provided a set of training data, where each item of training data is labeled, either automatically or manually by a human operator, as belonging to one of the two classes.” Amershi [0021]; “The method comprises receiving a plurality of training items that have been processed by the machine-learned model” Examiner note: the automatic/human-labeled items are understood as the observed labels),
	generating, by the processor, a classifier track comprising a set of visual indicators representing the set of classifier labels (Amershi [0050]; “The item representations in the GUI 300, for example, are located at positions oriented along a horizontal axis 326 at the bottom of the item representation display area 310. In embodiments, the item representations are arranged in order of ascending score, with item representations that represent items assigned a low score being located at the left end of the horizontal axis 326, and item representations that represent items assigned a high score being located at the right end of the horizontal axis 326…these scores indicate that the item represented by item representation 312 has a probability of approximately 10% of belonging to the positive class, while the item represented by item representation 316 has a probability of approximately 90% of belonging to the positive class.” Examiner note: the location on the horizontal axis is a visual indicator of the classifier labels);
	generating, by the processor, a label track comprising a set of visual indicators representing the set of observed labels (Amershi [0048] “In the GUI 300, the item representations are visually configured to have either a white or black color, where white corresponds to a positive label and black corresponds to a negative label.” Examiner note: the color of the item indicates the observed label classification);
(Amershi [0070] “The GUI 400 includes an item representation display area… including a test item display area 412…” Examiner note: the classifier visualizations and observed label visualizations are part of the test item display area and are arranged in a way that a visualization item contains information representing the observed label, indicated by the color of the item, as well as the information representing the classifier prediction, indicated by location on the GUI);
	receiving, by the processor, a request for an evaluation of the classification model, wherein the request indicates a performance metric (Amershi [0019] “Thus, a user may interact with the visualization by selecting an individual item representation to view details regarding the corresponding item.” Amershi [0004] “The present invention further provides a visual representation of overall performance measures, including precision and recall. At the same time, the present invention provides for the visualization of item-level performance, including whether a prediction made by the machine-learned model regarding a particular item agrees with a predetermined label assigned to the item.” Examiner note: the details selected can be a performance metric);
	identifying, by the processor, a set of operators associated with the performance metric; executing, by the processor, the identified set of operators on at least one of the classifier track and the label track (Amershi [0056] “Certain performance measures, including precision and recall, which relate to the overall performance of the machine-learned model, are also visually represented in the GUI 300.” Examiner note: The only way for the GUI to display precision and recall data is if the GUI, which runs on a processor, first identifies operators related to precision and recall and executes those operators. Additionally, both precision and recall are dependent on the data in the classifier and label tracks);				generating, by the processor, a performance track indicating the performance metric of the classification model (Amershi [0004] “The present invention further provides a visual representation of overall performance measures, including precision and recall. At the same time, the present invention provides for the visualization of item-level performance, including whether a prediction made by the machine-learned model regarding a particular item agrees with a predetermined label assigned to the item”); and	
	outputting, by the processor, the performance track on the user interface to display the performance track, the classifier track, and label track in the layout, such that the performance track is aligned with the classifier track and the label track (Amershi [0071]; “The test item display area 412 displays a plurality of test items representations, including test item representations 416, 418, 420, 422, 424, and 426, that represent the new, unseen test items. The performance of the machine-learned model is evaluated based on its classification of both training and test items. The GUI 400 thus provides a visualization of an additional dimension of data, as the GUI 400 provides a comparison of the performance for training items, which were previously provided, along with their corresponding labels, to the machine-learned model for training purposes, and the performance for test items, which are new to the machine-learned model.”)
	Amershi fails to explicitly teach wherein each observed label indicates an observed occurrence of the event within the range of times;
	However, Rapp teaches wherein each observed label indicates an observed occurrence of the event within the range of times (Rapp [0017]; “The processor configuration for classifying the captured time series is preferably set to classify it in the group for which a highest probability of membership is calculated.” Rapp [0303]; “FIG. 17a is a graph that shows a representative trajectory from a single fish recorded over a 5-min period with a sampling frequency of 30 Hz. FIG. 17b illustrates the corresponding instantaneous velocity as a function of time. The arrow indicates a period of inactivity that was confirmed by direct examination of the video recording.”);
	Amershi and Rapp are analogous because they are both directed to categorical classifications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rapp’s method of classifying time series data into Amershi’s system of classifying categorical data and evaluating the performance of the classification with the motivation that it would be desirable to provide a system for categorizing measurable time dependent data with a relatively high probability correlation with one or more sets from among a group of sets that define a library of well characterized groups (Rapp, [0007]).
	As per independent claim 9, Amershi teaches A system comprising: a memory device configured to store: output data from a classification model (Amershi [0024]; “program modules may be located in both local and remote computer storage media including memory storage devices.”), 
	wherein the output data comprises a set of probability scores of occurrences of an event within a range of time; a set of observed labels, wherein each observed label indicates an observed occurrence of the event within the range of times (Amershi [0038]; “The receiving component 220 of the item representation generator 210 is configured to receive, among other things, a plurality of items that have been processed by the machine-learned model. The receiving component 220 further receives, in embodiments, a predetermined label assigned to the items, as well as a score assigned to the items by the machine-learned model.” Amershi [0001]; “Specifically, a probabilistic binary classifier may output a probabilistic score for each item of training and test data. The score reflects a probability, as assessed by the classifier, that the item belongs to a particular class. Thus, the score indicates confidence level associated with the classifier's prediction.” Examiner note: The scores can be probabilities of any categorical labels, including an event that occurred at a certain time); 
	a hardware processor configured to be in communication with the memory device, the hardware processor being configured to: obtain the output data from the memory device (Amershi [0027]; “The computing device 100 includes one or more processors that read data from various entities such as the memory 112 or the I/O components 120.”); 	
	The remaining claim limitations are analogous to the claim limitations in claim 1 and are rejected with the same reasoning applied against claim 1. 
	As per independent claim 17, Amershi teaches A computer program product of classification model evaluation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing element of a device to cause the device to…(Amershi [0020]; “Accordingly, in one embodiment, the present invention is directed to one or more computer-readable media having computer-executable instructions embodied thereon that, when executed by a computing device, cause the computing device to generate a graphical user interface (GUI) for visualizing a performance of a machine-learned model. ”)
	The remaining claim limitations are analogous to the claim limitations in claim 1 and are rejected with the same reasoning applied against claim 1.
	As per claim 2, the combination of Amershi and Rapp teaches the computer-implemented method of claim 1. Amershi further teaches wherein generating the set of classifier labels is further based on a threshold of the probability scores (Amershi [0051]; “In the exemplary embodiment illustrated in the GUI 300, if the score assigned to an item satisfies the prediction threshold 322, then the machine-learned model predicts that the item belongs to the positive class; conversely, if the score assigned to an item does not satisfy the prediction threshold 322, then the machine-learned model predicts that the item belongs to the negative class.”). 
	As per claim 10, the claim is analogous to claim 2 and is therefore rejected with the same reasoning applied against claim 2.
	As per claim 3, the combination of Amershi and Rapp teach the computer-implemented method of claim 2. Amershi further teaches further comprising outputting, by the processor, a recommendation to adjust the threshold of the probability scores (Amershi [0057]; “Embodiments of the present invention further provide a visualization of the effect that adjusting the prediction threshold 322 has on various performance measures, including precision and recall.” Examiner note: By showing the impact of threshold adjustments, the system essentially visually indicates what the threshold should be set to. For instance, if the adjustment indicator visually indicates that an adjustment leads to a low precision score and the user wants to optimize for precision, the user now knows to adjust the threshold in the opposite direction. In this way, the threshold indicator indicates to the user where the threshold should be set to).
	As per claim 11, the claim is analogous to claim 3 and is therefore rejected with the same reasoning applied against claim 3.
	As per claim 4, the combination of Rapp and Amershi teaches the computer-implemented method of claim 1. Rapp further teaches wherein the set of probability scores is a continuous function that varies with time, and generating the set of classifier labels comprises transforming, by the processor, the continuous function into a set of discrete probability scores at discrete times within the range of times (Rapp [0017]; “The processor configuration for classifying the captured time series is preferably set to classify it in the group for which a highest probability of membership is calculated” Rapp [0303]; “FIG. 17a is a graph that shows a representative trajectory from a single fish recorded over a 5-min period with a sampling frequency of 30 Hz. FIG. 17b illustrates the corresponding instantaneous velocity as a function of time. The arrow indicates a period of inactivity that was confirmed by direct examination of the video recording.).	Amershi and Rapp are analogous because they are both directed to categorical classifications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rapp’s method of classifying time series data into Amershi’s system of classifying categorical data and evaluating the performance of the classification with the motivation that it would be desirable to provide a system for categorizing measurable time dependent data with a relatively high probability correlation with one or more sets from among a group of sets that define a library of well characterized groups (Rapp, [0007]).
	As per claim 12, the claim is analogous to claim 4 and is therefore rejected with the same reasoning applied against claim 4.
	As per claim 5, the combination of Amershi and Rapp teaches the computer-implemented method of claim 4. Rapp further teaches wherein the transforming comprises sampling the probability scores from the continuous function based on a threshold of the probability scores (Rapp [0017]; “Alternatively, the processor may be configured to classify the captured time series as a member or not a member of a group based on a threshold comparison.”).
	Amershi and Rapp are analogous because they are both directed to categorical classifications. Therefore, it would have been obvious to one of ordinary skill in the art before 
	As per claim 13, the claim is analogous to claim 5 and is therefore rejected with the same reasoning applied against claim 5.
	As per claim 18, the claim is analogous to claim 5 and is therefore rejected with the same reasoning applied against claim 5.
	
Claims 6, 8, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being anticipated by Amershi in view Rapp further in view of “invis: Exploring High-Dimensional RNA Sequences from In Vitro Selection” to Demiralp et al., (hereinafter, “Demiralp”). 
As per claim 6, the combination of Amershi and Rapp teaches the computer implemented method of claim 1. 
	The combination of Amershi and Rapp does not explicitly teach further comprising: identifying, by the processor, a sequence to execute the identified set of operators; and wherein executing the identified set of operators comprises executing, by the processor, the identified set of operators according to the identified sequence.
	However, Demiralp teaches further comprising: identifying, by the processor, a sequence to execute the identified set of operators; and wherein executing the identified set of operators comprises executing, by the processor, the identified set of operators according to the identified sequence (Demiralp Sec. 5.2.2, pg. 4; “invis allows users to interactively aggregate mutations of selected sequences using logical operators…In our current implementation, the AND operator distinguishes mutation types and can help reveal beneficial (functional) mutations. Conversely, the OR operator is agnostic to the type of mutation, but it is possible to use an additional visual track of stacked bars to show the distribution of the aggregation. Combined with NOT, OR (i.e., NOR) is particularly useful for finding regions conserved across sequences.”)
	Amershi, Rapp, and Demiralp are analogous because they are all directed to evaluating data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Demiralp’s method of executing a series of logic operators into Amershi’s system as modified by Rapp of classifying categorical data and evaluating the performance of the classification. The motivation to combine the teachings would be in order to compare, filter, and visualize the data sequences (Demiralp, Abstract). 
	As per claim 14, the claim is analogous to claim 6 and is therefore rejected with the same reasoning applied against claim 6.
	As per claim 8, the combination of Amershi and Rapp teach the computer-implemented method of claim 1. Amershi further teaches wherein the set of classifier labels is a first set of classifier labels, and the classifier track is a first classifier track, and the method further comprising: generating, by the processor, a second classifier track comprising a set of visual indicators representing a second set of classifier labels (Amershi [0065]; “Thus, the GUI 300 in some embodiments includes a plurality of class display areas, with each of the plurality of class display areas having, for example, a training item display area, a test item display area, and a configurable prediction threshold indicator.” Examiner note: the location of the test item indicates the classifier predicted classification. Since there are multiple class display areas, there are multiple sets of classifier labels.)
	Amershi further teaches and outputting, by the processor, the identified true positive labels as a composite track on the user interface, wherein the true positive labels indicate correct predictions made by the classification model (Amershi [0048]; “In the GUI 300, the item representations are visually configured to have either a white or black color, where white corresponds to a positive label and black corresponds to a negative label.” Amershi [0077]; “As previously explained, the false positives are represented by the black item representations located to the right of the prediction threshold indicator 428, including test item representation 424. The false negatives are represented by the white item representations located to the left of the prediction threshold indicator 428, including test item representations 418 and 422.” Examiner note: Par [0077] implies that true positives are displayed on the GUI with a white item indication on the right hand side.)
	The combination of Amershi and Rapp does not explicitly teach executing, by the processor, an intersection operator on the first label track and the second label track; identifying, by the processor, at least one true positive labels among the first label track and the second label track based on the execution of the intersection operator.
	However, Demiralp teaches executing, by the processor, an intersection operator on the first label track and the second label track; identifying, by the processor, at least one true positive labels among the first label track and the second label track based on the execution of the intersection operator (Demiralp figure 4 shows two separate data items that are evaluated with the logical operator AND. 

    PNG
    media_image1.png
    220
    698
    media_image1.png
    Greyscale

KSR rationale: It would be obvious to display the classifier data in a similar layout to figure 4 in order to yield the predictable result of displaying and identifying true positive labels by using the AND operator. Examiner note: the AND operator is interpreted as the intersection operator since it captures data that is common to two data elements. By comparing the classifier predictions with the observed label predictions using the AND operator, a user can identify true positive labels on each of the classifier tracks.)
	As per claim 16, the claim is analogous to claim 8 and is therefore rejected with the same reasoning applied against claim 8.
	As per claim 20, the claim is analogous to claim 8 and is therefore rejected with the same reasoning applied against claim 8.
Claims 7, 15, and 19 are rejected under 35 U.S.C. 103 as being anticipated by Amershi and Rapp in view of “invis: Exploring High-Dimensional RNA Sequences from In Vitro Selection” to Demiralp further in view of Pub. No. US 2012/0011113 A1, to Cohen et al., (hereinafter, “Cohen”).
	As per claim 7, the combination of Amershi and Rapp teach the computer-implemented method of claim 1. Amershi further teaches wherein the set of observed labels is a first set of observed labels, and the label track is a first label track, and the method further comprising: generating, by the processor, a second label track comprising a set of visual indicators representing a second set of observed labels (Amershi [0048]; “In the GUI 300, the item representations are visually configured to have either a white or black color, where white corresponds to a positive label and black corresponds to a negative label.” Examiner note: the color of the item indicates the observed label classification. Since there are two different classifications, there are two sets of labels with their respective indicators.) 
	The combination of Amershi and Rapp does not explicitly teach executing, by the processor, an exclusive OR (XOR) operator on the first label track and the second label track; identifying, by the processor, at least one misclassified labels among the first label track and the second label track based on the execution of the XOR operator;
	However, Demiralp teaches executing, by the processor, an exclusive OR (XOR) operator on the first label track and the second label track; identifying, by the processor, at least one misclassified labels among the first label track and the second label track based on the execution of the XOR operator (Demiralp figure 4 shown below, indicates two separate data items that are evaluated with the logical operator XOR.

    PNG
    media_image2.png
    220
    705
    media_image2.png
    Greyscale


	KSR rationale: It would be obvious to display the classifier data in a similar layout to figure 4 in order to yield the predictable result of displaying and identifying misclassified labels by using an XOR operator. 
Amershi [0065]; “A multi-class classification model classifies items into one of several classes. For example, suppose that instead of classifying items as "a numerical digit" or "not a numerical digit," the classifier classifies items as a specific numerical digit. For example, the classifier may classify items as "1," "2," "3," or "4." This multi-class classification may be reduced to a series of binary classifications, and the performance data may thus be illustrated as discussed above with respect to FIG. 3. For example, a first class display area may illustrate performance data for the classification of items as "1" or "not 1." In this example, the location of item representations within the item representation display area 310 would indicate a probability or confidence, as assessed by the classifier, that the item includes an image of a "1." A second class display area may illustrate performance data for the classification of items as "2" or "not 2."
Examiner note: In the scenario where a user wants to compare the observed labels for classifying numbers as “1”, “2”, or “3”, the first observed label track classifies numbers as “1” or “not 1.” The second label tack classifies numbers as “2” or “not 2,” etc. It’s possible to mistakenly label a single data item as belonging to “1” in the first observed label track and belonging to “2” in the second label track. Using an XOR operator would show all instances that are observed to exclusively belong to one class. If the XOR operator is executed on a data item that is incorrectly observed as belonging to more than one class, the XOR would indicate for that data item that it isn’t exclusive to one of the categories and it must’ve been misclassified in one of the tracks.)
	The combination of Amershi and Rapp as modified by Demiralp does not explicitly teach and removing, by the processor, the identified misclassified labels from at least one of the first label track and the second label track.
	However, Cohen teaches and removing, by the processor, the identified misclassified labels  from at least one of the first label track and the second label track (Cohen [0063] “In order to alleviate the issue of label noise, an ensemble-classifier training algorithm may be utilized to help identify and remove misclassified labels.”)
	Amershi, Rapp, Demiralp and Cohen are analogous because they are all directed to evaluating and classifying data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen’s method of executing a series of logic operators into Amershi’s system as modified by Rapp and Demiralp of classifying categorical data and evaluating the performance of the classification. The motivation to combine the teachings would be in order to solve the issue of label noise caused by misclassified labels (Cohen [0063]).
	As per claim 15, the claim is analogous to claim 7 and is therefore rejected with the same reasoning applied against claim 7.
	As per claim 19, the claim is analogous to claim 7 and is therefore rejected with the same reasoning applied against claim 7.
	The prior art made of record not relied upon that is pertinent to the applicants disclosure is listed below.
Talbot et al. (NPL: “EnsembleMatrix: Interactive Visualization to Support Machine Learning with Multiple Classifiers”) discloses a method of visualizing classifier performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHMUEL Y. WEINFELD whose telephone number is (571)272-9893.  The examiner can normally be reached on Mon-Fri 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHMUEL Y WEINFELD/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126